            IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:                    June 17, 2019
Status Conference                          Scheduled for: 1:30 PM
                                           Commenced: 3:00 PM
                                           Ended:         3:05 PM

S/BEFORE HON. CARMEN CONSUELO CEREZO
United States District Judge

UNITED STATES OF AMERICA
Plaintiff                                  CRIMINAL 18-0558CCC
vs
1) JOENDY OMAR NEGRON
LAPORTE
2) EUGENE PERCY
ANTONMARCHI ARRIAGA
3) EDWIN RIOS LUCIANO
4) JOSE EDGARDO RIVERA
5) WILCELINO MELENDEZ AVILA
6) NEFTALI JURADO RIVERA
7) CHRISTOPHER JURADO
RIVERA
Defendants



     Status Conference held on June 17, 2019, as scheduled. Present were

A.U.S.A. Teresa S. Zapata Valladares; A.F.P.D. Víctor P. Miranda Corrada,

for defendant [1] Joendy Omar Negrón Laporte; Humberto Guzmán
MINUTES OF PROCEEDINGS:                                                   -2-
Status Conference
Criminal 18-0558CCC
June 17, 2019


Rodríguez, for defendant [3] Edwin Ríos Luciano; Mariángela Tirado Vales,

for defendant [5] Wilcelino Meléndez Avila; and Laura Maldonado Rodríguez,

for defendant [6] Neftalí Jurado Rivera. Miguel Oppenheimer, counsel for

defendant [4] José Edgardo Rivera, is on trial. He is admonished that he

must advise the Court beforehand of such fact. Attorneys Diego Alcalá

Laboy, counsel for defendant [2] Eugine Percy Antonmarchi Arriaga, and

Raymond Rivera Esteves, counsel for defendant [7] Christopher Jurado

Rivera, were absent without excuse. Order to Show Cause to be issued as

to attorneys Alcalá and Rivera.

     The United States and all defense attorneys will meet on JUNE 27,

2019 at 4:00 PM to discuss case.

     A final status conference will be held on JULY 11, 2019 at 2:00 PM.



                                   S/María Luz Díaz, Judicial Assistant
